DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0347122 A1) in view of Lim et al. (US 2019/0318488 A1).
Consider claim 1, Chou teaches a three-dimensional data encoding method, comprising: encoding a plurality of divided data items to generate a plurality of encoded data items each corresponding to a respective one of the plurality of divided data items (The encoder compresses (610) geometry for the point cloud data. -LW x 2-LW x 2-LW.  [0122] – [0123]), the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space including a plurality of three-dimensional points, the plurality of divided data items each including one or more three-dimensional points among the plurality of three-dimensional points (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are occupied. This results in large unoccupied areas being represented by tree leaves (for -LW x 2-LW x 2-LW. [0118] – [0123]); and generating a bitstream, the bitstream including the plurality of encoded data items and a plurality of control information items each corresponding to a respective one of the plurality of encoded data items (the encoder stores (530) the encoded data as part of a bitstream for output.  [0112]), wherein each of the plurality of control information items includes a second identifier, the second identifier indicating a divided data item corresponding to the encoded data item corresponding to the control information item among the plurality of divided data items (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are -LW x 2-LW x 2-LW. [0118] – [0123].  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded and transmitted.) An occupied point has one or more attributes (314) in the point cloud data (305). The attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YlN sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point. Alternatively, attribute(s) for an occupied point include other and/or additional types of information. During later stages of encoding with 
However, a first identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality of subspaces.
Lim teaches the first identifier indicating a subspace corresponding to an encoded data item corresponding to the control information item among the plurality of subspaces (The segmenting engine 414 generates metadata, such as correspondence information, that relates each point of the 3D point cloud 412 to a particular subset. In certain embodiments, the correspondence information relates each point of the 3D point cloud 412 to a particular 3D spatial region. The correspondence information can also relate points of the 3D point cloud, such as those that are within a particular 3D spatial region, to pixels on a 2D frame. The correspondence information indicates which subsets, or 3D spatial region the pixels on a 2D frame originated from. The correspondence information indicates a particular subset that each point in 3D space is located within, such that when the point is projected and packed into a 2D frame, the point is still correlated to the subset which the point was originally located within. The correspondence information can be multiplexed by the multiplexer 428 and included in the bitstream to a decoder, such as the decoder 450. In certain embodiments, the correspondence information can be transmitted before the container 430 that includes the one or more bitstreams [0079]).

Consider claim 2, the combination of Chou and Lim teaches the encoding includes encoding geometry information and attribute information of each of the one or more three-dimensional points included in each of the plurality of divided data items to generate encoded geometry information and encoded attribute information (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  This section describes examples of a region-adaptive hierarchical transform ("RAHT") and examples of a corresponding inverse RAHT. For intra-frame compression, the RAHT is applied to attributes of occupied points of point cloud data, producing transform coefficients. For corresponding intra-frame decompression, the inverse RAHT is applied to the transform coefficients, producing reconstructed versions of the attributes of occupied points. In conjunction with inter-frame compression, the RAHT can be applied to prediction residuals for attributes of occupied points of point cloud data, where the prediction residuals represent differences between predicted values and original values of the attributes. Again, the RAHT produces transform coefficients. In conjunction with corresponding interframe decompression, the inverse RAHT is applied to the transform coefficients to reconstruct versions of the prediction residuals for the attributes of occupied points.  The RAHT and inverse RAHT are "region-adaptive" in that they are not automatically applied to all points of point cloud data, and in that weights are applied that depend on the count of occupied points in a region. The RAHT and inverse RAHT are applied to attributes of occupied points of the point cloud data. Or, the RAHT and inverse RAHT are applied to prediction residuals for attributes of occupied points of the point cloud data. The RAHT and inverse RAHT use geometry data (indicators of which points are occupied points) to guide application of the RAHT and inverse RAHT and to determine weights used for the RAHT and inverse RAHT.  [0135] – [0138] of Chou), each of the plurality of encoded data items includes the encoded geometry information and the encoded attribute information ([0118] – [0123] and [0135] – [0138] of Chou), each of the plurality of control information items includes a geometry-information control information item for the encoded geometry information and an attribute-information control information item for the encoded attribute information ([0091] of Lim), and the first identifier and the second identifier are included in the geometry-information control information item for the encoded geometry information (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are occupied. This results in large unoccupied areas being represented by tree leaves (for non-occupied voxels) and -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded and transmitted.) An occupied point has one or more attributes (314) in the point cloud data (305). The attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YUV sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point. Alternatively, attribute(s) for an occupied point include other and/or additional types of information. During later stages of encoding with the encoder (302) of FIG. 3b, the transformed value(s) for an occupied point can also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Consider claim 3, Lim teaches in the bitstream, each of the plurality of control information items is located ahead of a corresponding one of the plurality of encoded data items ([0099] – [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Consider claim 4, the combination of Chou and Lim teaches a three-dimensional data decoding method, comprising: obtaining first identifiers and second identifiers from a bitstream, the bitstream including a plurality of encoded data items and a plurality of control information items each corresponding to a respective one of the plurality of encoded data items (The input buffer (492) is memory configured to receive and store encoded data (495). The input buffer (492) receives the encoded data (495) from a channel, which can represent storage, a communications connection, or another channel for encoded data as input. The channel produces encoded data (495) that has been channel coded. A channel decoder (not shown), implementing one or more media system demultiplexing protocols or transport protocols, can process the channel coded data. The encoded data (495) that is output from the channel decoder is stored in the input buffer (492) until a sufficient quantity of such data has been received. The encoded data (495) that is aggregated in the input buffer (492) can include metadata relating to the encoded data. In general, the input , the first identifiers ([0094] – [0095] and [0101] of Lim) and the second identifiers being included in the plurality of control information items (The input buffer (492) is memory configured to receive and store encoded data (495). The input buffer (492) receives the encoded data (495) from a channel, which can represent storage, a communications connection, or another channel for encoded data as input. The channel produces encoded data (495) that has been channel coded. A channel decoder (not shown), implementing one or more media system demultiplexing protocols or transport protocols, can process the channel coded data. The encoded data (495) that is output from the channel decoder is stored in the input buffer (492) until a sufficient quantity of such data has been received. The encoded data (495) that is aggregated in the input buffer (492) can include metadata relating to the encoded data. In general, the input buffer (492) temporarily stores encoded data (495) until such encoded data (495) is used by the decoder (401, 402). At that point, encoded data for a coded point cloud frame is transferred from the input buffer (492) to the decoder (401, 402). As decoding continues, new encoded data (495) is added to the input buffer (492) and the oldest encoded data (495) remaining in the input buffer (492) is transferred to the decoder (401, 402).  [0082] of Chou), the plurality of encoded data items being generated by encoding a plurality of divided data items (The -LW x 2-LW x 2-LW.  [0122] – [0123] of Chou), the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space including a plurality of three-dimensional points, the plurality of divided data items each including one or more three-dimensional points among the plurality of three-dimensional points (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are -LW x 2-LW x 2-LW. [0118] – [0123] of Chou), the first identifiers each indicating a subspace corresponding to an encoded data item corresponding to a corresponding one of the plurality of control information items among the plurality of subspaces (The segmenting engine 414 generates metadata, such as correspondence information, that relates each point of the 3D point cloud 412 to a particular subset. In certain embodiments, the correspondence information relates each point of the 3D point cloud 412 to a particular 3D spatial region. The correspondence information can also relate points of the 3D point cloud, such as those that are within a particular 3D spatial region, to pixels on a 2D frame. The correspondence information indicates which subsets, or 3D spatial region the pixels on a 2D frame originated from. The correspondence information indicates a particular subset that each point in 3D space is located within, such that when the point is projected and packed into a 2D frame, the point is still correlated to the subset which the point was originally located within. The correspondence information can be multiplexed by the multiplexer 428 and included in the bitstream to a decoder, such as the decoder 450. In certain embodiments, the correspondence information can be transmitted before the container 430 that includes the one or more bitstreams [0079] of Lim), and the second identifiers each indicating a divided data item corresponding to an encoded data item corresponding to a corresponding one of the plurality of control information items among the plurality of divided data items (This section describes examples of compression and decompression of geometry data, which indicates which points of i, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically organized in levels in 3D space having x, y, and z dimensions. At a given level I, a group of points of the point cloud data can be represented as a WxWxW unit cube for a voxel. At level 1+1, the WxWxW unit cube is partitioned into eight smaller sub-cubes for voxels with dimensions W/2xW/2xW/2 by splitting each dimension by half. Similarly, at level 1+2, each W/2xW/2xW/2 sub-cube can be partitioned into eight smaller sub-cubes for voxels with dimensions W/4x W/4xW/4. If all W/2xW/2xW/2 sub-cubes are split, there are 64 W/4xW/4xW/4 sub-cubes for voxels. The partitioning process can be repeated for L levels, yielding 23L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded and transmitted.) An occupied point has one or more attributes ; decoding the plurality of encoded data items to reconstruct the plurality of divided data items ([0051] and [0080] – [0084] of Chou); and combining the plurality of divided data items together with reference to the first identifiers and the second identifiers to reconstruct the current space ([0080] – [0084] of Chou and [0094] – [0095] and [0101] of Lim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item 
Consider claim 5, the combination of Chou and Lim teaches each of the plurality of encoded data items is generated by encoding geometry information and attribute information of each of the one or more three-dimensional points included in a divided data item corresponding to the each of the encoded data items among the plurality of divided data items to generate encoded geometry information and encoded attribute information (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  This section describes examples of a region-adaptive hierarchical transform ("RAHT") and examples of a corresponding inverse RAHT. For intra-frame compression, the RAHT is applied to attributes of occupied points of point cloud data, producing transform coefficients. For corresponding intra-frame decompression, the inverse RAHT is applied to the transform coefficients, producing reconstructed versions of the attributes of occupied points. In conjunction with inter-frame compression, the RAHT can be applied to prediction residuals for attributes of occupied points of point cloud data, where the prediction residuals represent differences between predicted values and original values of the attributes. Again, the RAHT produces transform coefficients. In conjunction with corresponding interframe decompression, the inverse RAHT is applied to the transform coefficients to reconstruct versions of the prediction residuals for the attributes of occupied points.  The RAHT and inverse RAHT are "region-adaptive" in that they are not automatically applied to all points of point cloud data, and in that weights are applied that depend on the count of occupied points in a region. The RAHT and inverse RAHT are applied to attributes of occupied points of the point cloud data. Or, the RAHT and inverse RAHT are applied to prediction residuals for attributes of occupied points of the point cloud data. The RAHT and inverse RAHT use geometry data (indicators of which points are occupied points) to guide application of the RAHT and inverse RAHT and to determine weights used for the RAHT and inverse RAHT.  [0135] – [0138] of Chou), the each of the plurality of encoded data items includes the encoded geometry information and the encoded attribute information ([0118] – [0123] and [0135] – [0138] of Chou), each of the plurality of control information items includes a geometry-information control information item for the encoded geometry information and an attribute-information control information item for the encoded attribute information ([0091] of Lim), and each of the first identifiers and each of the second identifiers are included in the geometry-information control information item corresponding to the corresponding one of the plurality of the control information items (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically organized in 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are occupied. This results in large unoccupied areas being represented by tree leaves (for non-occupied voxels) and a small number of occupied -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded and transmitted.) An occupied point has one or more attributes (314) in the point cloud data (305). The attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YUV sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point. Alternatively, attribute(s) for an occupied point include other and/or additional types of information. During later stages of encoding with the encoder (302) of FIG. 3b, the transformed value(s) for an occupied point can also include: (7) one or more sample values each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Consider claim 6, Lim teaches in the bitstream, each of the plurality of control information items is located ahead of a corresponding one of the plurality of encoded data items ([0099] – [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Consider claim 7, Chou teaches a three-dimensional data encoding device, comprising: a processor ([0040] and [0048]); and memory ([0040]); wherein using the memory, the processor: encodes a plurality of divided data items to generate a plurality of encoded data items each corresponding to a respective one of the plurality of divided data items (The encoder compresses (610) geometry for the point cloud data. The geometry includes indicators of which points of the point cloud data are occupied points. Examples of ways to compress geometry data are described in section V.C. The encoder performs (620) the RAHT on attributes of occupied points. In doing so, the encoder uses the indicators (geometry data) to determine which of the points of the point cloud data are occupied. Examples of RAHT are described in section V.D. The encoder quantizes (630) and codes (640) the transform coefficients produced by the RAHT. The coding (640) includes entropy coding of the transform coefficients (e.g., arithmetic coding, RLGR coding), which may be adaptive or non-adaptive. Section V.E describes examples of quantization and coding of the transform coefficients produced -LW x 2-LW x 2-LW.  [0122] – [0123]), the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space including a plurality of three-dimensional points, the plurality of divided data items each including one or more three-dimensional points among the plurality of three-dimensional points (This section describes examples of compression and decompression of geometry data, which indicates which i, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically organized in levels in 3D space having x, y, and z dimensions. At a given level I, a group of points of the point cloud data can be represented as a WxWxW unit cube for a voxel. At level 1+1, the WxWxW unit cube is partitioned into eight smaller sub-cubes for voxels with dimensions W/2xW/2xW/2 by splitting each dimension by half. Similarly, at level 1+2, each W/2xW/2xW/2 sub-cube can be partitioned into eight smaller sub-cubes for voxels with dimensions W/4x W/4xW/4. If all W/2xW/2xW/2 sub-cubes are split, there are 64 W/4xW/4xW/4 sub-cubes for voxels. The partitioning process can be repeated for L levels, yielding 23L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal -LW x 2-LW x 2-LW. [0118] – [0123]); and generates a bitstream, the bitstream including the plurality of encoded data items and a plurality of control information items each corresponding to a respective one of the plurality of encoded data items (the encoder stores (530) the encoded data as part of a bitstream for output.  [0112]), wherein each of the plurality of control information items includes a second identifier, the second identifier indicating a divided data item corresponding to the encoded data item corresponding to the control information item among the plurality of divided data items (This section describes examples of i, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically organized in levels in 3D space having x, y, and z dimensions. At a given level I, a group of points of the point cloud data can be represented as a WxWxW unit cube for a voxel. At level 1+1, the WxWxW unit cube is partitioned into eight smaller sub-cubes for voxels with dimensions W/2xW/2xW/2 by splitting each dimension by half. Similarly, at level 1+2, each W/2xW/2xW/2 sub-cube can be partitioned into eight smaller sub-cubes for voxels with dimensions W/4x W/4xW/4. If all W/2xW/2xW/2 sub-cubes are split, there are 64 W/4xW/4xW/4 sub-cubes for voxels. The partitioning process can be repeated for L levels, yielding 23L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level are subject to further splitting. The scanning process continues for L levels, only partitioning sub-cubes which are occupied. This results in large unoccupied areas being represented by tree leaves (for non-occupied voxels) and a small number of occupied voxels (points) each having the size 2-LW x 2-LW x 2-LW. [0118] – [0123].  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded 
However, a first identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality of subspaces.
Lim teaches the first identifier indicating a subspace corresponding to an encoded data item corresponding to the control information item among the plurality of subspaces (The segmenting engine 414 generates metadata, such as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Consider claim 8, the combination of Chou and Lim teaches a three-dimensional data decoding device, comprising: a processor ([0040] and [0048]); and memory ([0040]); wherein, using the memory, the processor: obtains first identifiers and second identifiers from a bitstream, the bitstream including a plurality of encoded data items and a plurality of control information items each corresponding to a respective one of the plurality of encoded data items (The input buffer (492) is memory configured to receive and store encoded data (495). The input buffer (492) receives the encoded data (495) from a channel, which can represent storage, a communications connection, or another channel for encoded data as input. The channel produces encoded data (495) that has been channel coded. A channel decoder (not shown), implementing one or more media system demultiplexing protocols or transport protocols, can process the channel coded data. The encoded data (495) that is output from the channel decoder is stored in the input buffer (492) until a sufficient quantity of such data has been received. The encoded data (495) that is aggregated in the input buffer (492) can include metadata relating to the encoded data. In general, the input buffer (492) temporarily stores encoded data (495) until such encoded data (495) is used by the decoder (401, 402). At that point, encoded data for a coded point cloud frame is transferred from the input buffer (492) to the decoder (401, 402). As decoding continues, new encoded data (495) is added to the input buffer (492) and the oldest encoded data (495) remaining in the input buffer (492) is transferred to the decoder (401, 402).  [0082] of Chou), the first identifiers ([0094] – [0095] and [0101] of Lim) and the second identifiers being included in the plurality of control information items (The input buffer (492) is memory configured to receive and store encoded data (495). The input buffer (492) receives the encoded data (495) from a channel, which can represent storage, a communications connection, or another channel for encoded data as input. The channel produces encoded data (495) that has been channel coded. A channel decoder (not shown), implementing one or more media , the plurality of encoded data items being generated by encoding a plurality of divided data items (The encoder compresses (610) geometry for the point cloud data. The geometry includes indicators of which points of the point cloud data are occupied points. Examples of ways to compress geometry data are described in section V.C. The encoder performs (620) the RAHT on attributes of occupied points. In doing so, the encoder uses the indicators (geometry data) to determine which of the points of the point cloud data are occupied. Examples of RAHT are described in section V.D. The encoder quantizes (630) and codes (640) the transform coefficients produced by the RAHT. The coding (640) includes entropy coding of the transform coefficients (e.g., arithmetic coding, RLGR coding), which may be adaptive or non-adaptive. Section V.E describes examples of quantization and coding of the transform coefficients produced by the RAHT. Alternatively, the encoder performs the encoding (520) in some other way (still applying a RAHT to attributes of occupied points). [0111] – [0112] of Chou.  To -LW x 2-LW x 2-LW.  [0122] – [0123] of Chou), the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space including a plurality of three-dimensional points, the plurality of divided data items each including one or more three-dimensional points among the plurality of three-dimensional points (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, i, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a quadtree, which is a two-dimensional structure. FIG. 9 shows an example (900) of hierarchical organization that may be applied to point cloud data for octtree compression and decompression. The point cloud data is hierarchically organized in levels in 3D space having x, y, and z dimensions. At a given level I, a group of points of the point cloud data can be represented as a WxWxW unit cube for a voxel. At level 1+1, the WxWxW unit cube is partitioned into eight smaller sub-cubes for voxels with dimensions W/2xW/2xW/2 by splitting each dimension by half. Similarly, at level 1+2, each W/2xW/2xW/2 sub-cube can be partitioned into eight smaller sub-cubes for voxels with dimensions W/4x W/4xW/4. If all W/2xW/2xW/2 sub-cubes are split, there are 64 W/4xW/4xW/4 sub-cubes for voxels. The partitioning process can be repeated for L levels, yielding 23L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very -LW x 2-LW x 2-LW. [0118] – [0123] of Chou), the first identifiers each indicating a subspace corresponding to an encoded data item corresponding to a corresponding one of the plurality of control information items among the plurality of subspaces (The segmenting engine 414 generates metadata, such as correspondence information, that relates each point of the 3D point cloud 412 to a particular subset. In certain embodiments, the correspondence information relates each point of the 3D point cloud 412 to a particular 3D spatial region. The correspondence information can also relate points of the 3D point cloud, such as those that are within a particular 3D spatial region, to pixels on a 2D frame. The correspondence information indicates which subsets, or 3D spatial region the pixels on , and the second identifiers each indicating a divided data item corresponding to an encoded data item corresponding to a corresponding one of the plurality of control information items among the plurality of divided data items (This section describes examples of compression and decompression of geometry data, which indicates which points of point cloud data are occupied. In a point cloud that represents a 3D object, a point is associated with a position in 3D space and, potentially, one or more attributes. A point can be occupied or not occupied. If the point has any attributes, the point is occupied. Otherwise (no attributes), the point is not occupied. A non-occupied point is transparent, and its attributes are void. Point cloud data can be represented as a list of points, with each occupied point being described by its geometry (position in 3D space) and attributes. For example, a point v, is: v,=[xi, yi, zi, att1i, att2i, att3i], where att1i, att2i, att3i are three attributes such as sample values defining a color. In practice, the position in 3D space of a point can be implied by geometry data and a scanning pattern, rather than being explicitly specified in encoded data. In some example implementations, geometry is compressed and decompressed using octtree scanning of points in 3D space. An octtree is a 3D extension of a 3L voxels each having dimensions of 2-LW x 2-LW x 2-LW. To encode geometry data for a point cloud, one could explicitly signal a binary symbol per voxel at level L, indicating whether the voxel is occupied or not. In typical cases, however, a very small proportion of voxels are occupied. For example, in typical cases, less than 1 % of the total number of voxels are occupied. Octtree compression and decompression use a scanning pattern along voxels of an octtree to exploit the sparseness of occupied points and efficiently represent large unoccupied regions. At the first level of the octtree, the entire space is partitioned into eight sub-cubes. For each of the eight sub-cubes, the sub-cube is marked as "occupied" if any of the occupied voxels (points) of the point cloud data belong to the sub-cube. If the sub-cube includes no occupied voxels (points), the sub-cube is marked as "not occupied." The binary symbols for the first level of the octtree use 8 bits, providing an indicator for each of the eight sub-cubes at the first level. At the next level of the octtree, only the sub-cubes marked as occupied at the first level -LW x 2-LW x 2-LW. [0118] – [0123] of Chou.  In the input buffer (310), the point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points. The geometry data (312) includes indicators of which of the points of the point cloud data (305) are occupied (that is, have at least one attribute). For example, for each of the points of the point cloud data (305), a flag value indicates whether or not the point is occupied. (Alternatively, a point of the point cloud can be implicitly flagged as occupied simply by virtue of being included in a list of occupied points, which is encoded and transmitted.) An occupied point has one or more attributes (314) in the point cloud data (305). The attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YlN sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point. Alternatively, ; decodes the plurality of encoded data items to reconstruct the plurality of divided data items ([0051] and [0080] – [0084] of Chou); and combines the plurality of divided data items together with reference to the first identifiers and the second identifiers to reconstruct the current space ([0080] – [0084] of Chou and [0094] – [0095] and [0101] of Lim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of an identifier that indicates a subspace corresponding to an encoded data item corresponding to the control information item among the plurality subspaces because such incorporation would help relate each point of the 3D point cloud to a particular 3D spatial region.  [0079].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486